Citation Nr: 1727783	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the case has since been transferred to the RO in Oakland, California.  This case was previously before the Board in December 2015.  At that time, the Board determined that new and material evidence had been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder.  The Board then remanded the claim of entitlement to service connection for a cervical spine disorder and the reopened claim of entitlement to service connection for a thoracolumbar spine disorder (previously characterized as a low back disorder) to the AOJ for additional development.  The appeal has now returned to the Board and been reassigned to the undersigned Veterans Law Judge (VLJ) for further appellate consideration.

In his February 2013 substantive appeal, the Veteran requested a videoconference hearing before Board.  However, he later withdrew that request in a June 2013 written statement.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran has repeatedly asked VA to consider treatment records from VA medical providers dating back to the 1980s in consideration of this appeal.  Documentation of record indicates that the RO completed an "[e]lectronic review" of such VA records dating at least as far back as March 1993.  However, the referenced VA medical records are not available for the Board to review in the Veteran's claims-file at this time.  Remand is necessary in this case so that the pertinent VA medical records cited by the RO and repeatedly requested by the Veteran may be properly associated with the claims-file and made available for review in the adjudication of this appeal (or for the unavailability of any such evidence to be clearly established).  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's January 1992 claim for service-connected compensation benefits for a back disability did not indicate that he had received any pertinent treatment for this disability at a VA medical facility as of that time.  However, during the development of the current appeal, the Veteran submitted a statement in February 2009 asserting: "I have been treated at the Redding, CA VAMC for both my neck and my back....  I have been treated at this facility for at least 20 years."  The Veteran specified that he was "requesting that you obtain my medical records from them to support my claim."  The Board notes that the February 2009 statement essentially asserts that potentially pertinent VA medical records dating back to "at least" 1989 should be obtained and made available for review in connection with adjudication of this appeal.

Notably, the July 2009 RO rating decision presents a list of evidence considered that includes: "Electronic review of CAPRI VAMC treatment records from Northern California Health Care system to include outpatient clinics in Redding, Sacramento, and the McClellan clinic located at the old Mather AFB from March 25, 1993 through June 30, 2009."  The Board has been unable to find the referenced set of records available for review in the claims-file (including review of both the legacy "Virtual VA" system and the Veterans Benefits Management System (VBMS)).

The January 2013 statement of the case (SOC) also presents a list of evidence considered, but this list does not include reference to the set of VA medical records dating back to March 1993 that was cited in the July 2009 RO rating decision.  The SOC includes reference to VA record sets including "VA Northern California Health Care System treatment records March 25, 2005 to August 22, 2012 (electronic records in Virtual VA)."  None of the subsequent supplemental SOCs (SSOCs) in this case otherwise refer to the set of VA medical records dating back to March 1993 that was cited in the July 2009 RO rating decision.  (The Board observes that a July 2016 SSOC makes reference to other VA medical records from "VA Medical Center Martinez ... (including all out-based clinics)" from unspecified dates having also been "reviewed electronically" and these records also appear to be in the legacy Virtual VA system).

In April 2016, the Veteran's representative submitted a VA Form 21-4142a in another apparent attempt to request that the Veteran's VA medical records "From: 1980s  To: present" from the "Redding VA Medical Center" be obtained and associated with the record in this appeal.  Later that same month, a "Medical Records Request Reject Notice" was added to the claims-file, indicating that the Private Medical Records Retrieval Center had rejected the request because the requested VA medical records are not private records.  The form indicates that "the request for the above Veteran/Patient must be worked via the traditional process."

A May 2016 RO Deferred Rating Decision notes that the Veteran "has provided us with a 4142 for Redding Medical Center," and shows that an instruction was given to "request these records in compliance with the BVA remand."  (The Board's December 2015 remand included an instruction to "secure any outstanding, relevant VA medical records.")  Thereafter, relatively recent VA medical records were uploaded into Virtual VA from the CAPRI system (dating back to 2008/2009), but not a set of records that appears to correspond to the timeframe identified repeatedly by the Veteran as spanning back to the 1980s.  Nor does the set of VA medical records previously cited by the RO itself (as having been electronically reviewed in the preparation of the July 2009 rating decision), dating back to at least 1993, appear to have been made available for review in the Veteran's claims-file.  No determination indicating unavailability of the referenced records is in the claims-file.

Remand is necessary in this case so that the pertinent VA medical records cited by the RO and repeatedly requested by the Veteran may be properly associated with the claims-file and made available for review in the adjudication of this appeal (or for the unavailability of any such evidence to be clearly established).  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain for the record copies of all of the Veteran's outstanding pertinent VA medical records, including from the 1980s and 1990s.  In this regard, the AOJ must determine the existence and availability of the VA treatment records dating back to the 1980s from Redding VA Medical Center that the Veteran has repeatedly asked to have considered in the adjudication of this appeal (as discussed above).  The AOJ should note that the July 2009 RO rating decision presents a list of evidence considered that includes: "Electronic review of CAPRI VAMC treatment records from Northern California Health Care system to include outpatient clinics in Redding, Sacramento, and the McClellan clinic located at the old Mather AFB from March 25, 1993 through June 30, 2009."  All pertinent VA treatment records, including these records cited as electronically reviewed by the AOJ, must be made available for review in the Veteran's claims-file.

If the AOJ determines that any of the sought VA medical records do not exist, or otherwise cannot be associated with the claims-file, such finding (with explanation) should be formally documented in the claims-file.

2.  If any additional records from the 1980s and 1990s are received following the development requested in paragraph 1, please obtain an addendum medical opinion as to the issues on appeal which addresses whether there is any change in the February 2016 medical opinions as a result of a review of the newly obtained evidence.

3.  After completion of the above and any further development deemed necessary by the AOJ (including with consideration of whether a new medical opinion is necessary to consider any pertinent information/evidence added to the claims-file in the completion of the directive above), the issues on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

